DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 17, and 18 are objected to because of the following informalities:  The claims recite “the tool” where claim 1 recites “a cutting tool” and claims 7, 17, and 18 should be amended to “the cutting tool” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hard coating film contains argon (Ar) at 0.1 at.% or less” and is unclear if the hard coating positively contains Ar or not.  Paragraph 11 of the specification indicates that an amount of zero percent of Ar is acceptable and in the interest of advancing prosecution the disputed phrase will be interpreted such that Ar 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 7, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al. (US 7,989,092) in view of Kurapov et al. (WO2015/000581 using US 2016/0177436 as an English language equivalent).
Considering claim 1, Sundstrom teaches coated cutting tool inserts (Column 1 lines 14-19) and the coating comprises a single layer of a (Ti1-xSix)N where x is between about 0.1 and 0.25 (i.e. Ti range from about 75-90 at.% and Si from about 10-25 at.% based on the total of Ti and Si) and coating has a crystal structure of a NaCl type texture coefficient of the (200) plane being greater than about 1.5 based on the total reflections of (111), (200), and (220) (Column 2 lines 25-55).  The greater than about 1.5 disclosed by Sundstrom is considered to teach where the (200) plane is optionally the maximum intensity of the (111), (200), and (220) planes as it is disclosed as the open-ended range of “at least”.  The coating is silent regarding the presence of Ar and is therefore considered absent this material (i.e. ~zero at.% Ar).  The coating has a total thickness of about 0.5-2.0 microns (Column 4 lines 34-41).  As the coating is taught to only be (Ti1-xSix)N, the coating is considered to comprise only these materials and the atomic percentage of N is 50 at.% relative to the total of Ti, Si, and N and therefore 
In a related field of endeavor, Kurapov teaches hard material coatings (Paragraph 1-2) used on milling cutters, etc. (Paragraph 27) where the coating comprises TixSi1-xN with an average crystal grain size of not more than 15 nm and having a (200) texture (abstract; Paragraph 12) where the Si content is at least 15 at.% (Paragraph 25).  This results in a coating having good mechanical properties (Paragraph 22) and improves upon the lifetime of the coated cutting component (Paragraph 35).
As both Sundstrom and Kurapov teach hard coatings of Ti, Sn, and N they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the coating of Sundstrom with the Si content and corresponding crystal grain size taught by Kurapov as this is known to have good mechanical properties and to improve upon the lifetime of the coated cutting component and one would have had a reasonable expectation of success.  Further, the contents of Ti, Si, and N and average crystal grain size as outlined above overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2-4, 9-11
Considering claims 7 and 17-18, Kurapov teaches the optional use of an intermediate layer between the substrate and hard coating (Paragraph 32).

Allowable Subject Matter
Claims 5-6, 8, 12-16, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Sundstrom and Kurapov are silent regarding the presence of an amorphous phase and does not disclose a completely crystalline material necessarily excluding an amorphous phase.  Figure 4 of Kurapov indicates the elastic modulus of the coating would be between 360-385 GPa outside of the claimed range.  Sundstrom and Kurapov are silent regarding the absent of droplets and Kurapov teaches where droplets should be reduced, but where they are unavoidable (Paragraph 5) and is silent regarding sizing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784